DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Fig. 2 reference B2 shows “Emtlg_BChk_W1…X”. It is unclear what “Emtlg” is an abbreviation for and how “Emtlg_BChk_W1…X” differs from the later recited “BChk_W1…X”. 
Fig. 2 reference B4 shows “Emtlg_Aw_W1…Y”. It is unclear what “Emtlg” is an abbreviation for and how “Emtlg_Aw_W1…Y” differs from the later recited “Aw_W1…Y”.
Fig. 2 reference B5 shows “Aw_W1…X ≥ Aw_Gw”. It is believed this should be ““Aw_W1…Y ≥ Aw_Gw” to match the prior treatment of Aw.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The disclosure is objected to because of the following informalities:
¶62 recites “the values of the selected operating characteristic Emtlg_BChk_W1…X”. It is unclear what “Emtlg” is an abbreviation for and how “Emtlg_BChk_W1…X” differs from the later recited “BChk_W1…X”. 
¶65 recites “so-called deviation values Emtlg_Aw_W1…Y”. It is unclear what “Emtlg” is an abbreviation for and how “Emtlg_Aw_W1…Y” differs from the later recited “Aw_W1…Y”.
¶65 recites “BBCHk_W1…X”. It is believed this should be “BCHk_W1…X”.
¶66,68 recites “Aw_WX”. Based on the prior recitation in ¶65, it is believed this should recite “Aw_WY”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1 and 13 are considered to be patent eligibly subject matter because they are directed towards determining the functionality or malfunction of a sensor. Determining the functionality or malfunction of a sensor is considered a practical application under Step 2A Prong Two and is not considered post-solution activity.
Claims 1 and 13 recite the limitation “deviation values (Aw_W1…Y) of the values of the operating characteristic (BChk_W1…X) determined for different signal frequencies (SF1….X) from one 
Wagner (US2011/00000288) discloses determining the functionality or malfunction of a pressure sensor in the intake tract by performing a Fourier transform of the pressure signal and determining an operating characteristic of the engine. ¶44-46,64. However, Wagner discloses determining the characteristic for only a single signal frequency and comparing the operating characteristic to setpoint values. ¶42,50-54. In contrast, claims 1 and 13 recite determining deviation values between characteristics at different frequencies. It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious this limitation.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
This application is in condition for allowance except for the following formal matters: 
The Drawing and Specification objections as outlined above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A. WERNER/
Patent Examiner
Art Unit 3747



/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747